Per Curiam.

After giving due consideration to all the relevant factors in the record, we are of the opinion that the assessments both as to land and buildings should have been reduced to the following amounts:

Land Building Total

Lot 30 — 1941-42 $22,000 $2,500 $24,500
1942-43 22,000 None 22,000
Lot 31 — 1941-42 26,000 2,500 28,500
1942-43 26,000 None 26,000
Lot 32 — 1941-42 50,000 3,000 53,000
1942-43 50,000 3,000 53,000
The order so far as appealed from, should therefore be modified accordingly, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Order so far as appealed from, unanimously modified as indicated in opinion, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Settle order on notice.